COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Joseph Cordell Mouton v. The State of Texas

Appellate case number:     01-12-00643-CR

Trial court case number: 1273691

Trial court:               337th District Court of Harris County

The Texas Code of Criminal Procedure provides, in part: “If a criminal action or proceeding is
. . . appealed, an officer of the court shall certify and sign a bill of costs stating the costs that
have accrued and send the bill of costs to the court to which the action or proceeding is . . .
appealed.” See TEX. CODE CRIM. PROC. ANN. art.103.006 (West 2006).

The District Court Clerk is ORDERED to file a supplemental clerk’s record with the Clerk of
this Court that contains the following document: a certified and signed bill of costs. See TEX.
CODE CRIM. PROC. ANN. art. 103.006 (West 2006); see also TEX. R. APP. P. 34.5(c), 44.3.

The supplemental clerk’s record is to be filed with the Clerk of this Court by June 13, 2013.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: June 3, 2013